                                          Case 5:18-cr-00172-BLF Document 95 Filed 01/07/21 Page 1 of 2




                                  1   JULIA M. JAYNE (State Bar No. 202753)
                                      E-Mail: julia@jaynelawgroup.com
                                  2   JAYNE LAW GROUP, P.C.
                                      483 9th Street, Suite 200
                                  3   Oakland, California 94607
                                      Telephone: (415) 623-3600
                                  4   Facsimile: (415) 623-3605

                                  5   Attorneys for Defendant
                                      MICHAEL KAIL
                                  6

                                  7
                                                                   UNITED STATES DISTRICT COURT
                                  8
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                                                           SAN JOSE DIVISION
                                 10

                                 11
                                      UNITED STATES OF AMERICA,                          Case No. CR 18-00172 BLF
JAYNE LAW GROUP, P.C.




                                 12
  OAKLAND, CALIFORNIA 94607




                                                     Plaintiff,                          DEFENDANT’S STATEMENT RE
    483 9TH STREET , SUITE 200




                                 13                                                      GOVERNMENT’S MOTION IN LIMINE
         LAW OFFICES




                                             v.                                          NO. 1 TO EXCLUDE EVIDENCE NOT
                                 14                                                      YET PRODUCED
                                      MICHAEL KAIL et al,                                Pretrial Conference: January 14, 2021
                                 15                                                      Time:                1:30 p.m.
                                                     Defendant.                          Dept:                Courtroom 3
                                 16                                                      Judge:               Hon. Beth L. Freeman
                                 17                                                      Trial Date:          February 22, 2021
                                 18

                                 19          The government has moved to exclude any case-in-chief evidence not disclosed by Mr.
                                 20   Kail pursuant to Rule 16 as of the date of the motion filing. Mr. Kail has no quarrel with Rule 16
                                 21   and will continue to provide any documents or evidence obtained in the course of investigation
                                 22   leading up to or during trial. He expects the government to do the same as it interviews and
                                 23   prepares its witnesses.
                                 24          Specifically, Mr. Kail has repeatedly identified missing discovery and accordingly received
                                 25   the government’s response or production, but expects the government to continue to disclose all
                                 26   Rule 16 evidence in its possession, as well as all materials which are discoverable pursuant to
                                 27   other statutes and case law, in particular, Brady v. Maryland, 473 U.S. 667 (1985), Giglio v.
                                 28

                                      STATEMENT RE GOVERNMENT’S MIL #1, CASE CR 18-0172 BLF
                                          Case 5:18-cr-00172-BLF Document 95 Filed 01/07/21 Page 2 of 2




                                  1   United States, 405 U.S. 150 (1972), and the Jencks Act (18 U.S.C. § 3500). Mr. Kail has also

                                  2   moved to compel disclosure of grand jury materials (Dkt. 79).

                                  3          Finally, Mr. Kail has reserved his right to supplement his exhibit and witness list

                                  4   exchanged on October 22, 2020.

                                  5

                                  6
                                      Dated: January 7, 2021                       Respectfully submitted,
                                  7

                                  8                                                JAYNE LAW GROUP, P.C.

                                  9                                                By:          /s/ Julia Jayne
                                                                                                  Julia Jayne
                                 10                                                               Attorneys for MICHAEL KAIL
                                 11
JAYNE LAW GROUP, P.C.




                                 12
  OAKLAND, CALIFORNIA 94607
    483 9TH STREET , SUITE 200




                                 13
         LAW OFFICES




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                                                                     2
                                      STATEMENT RE GOVERNMENT’S MIL # 1 CASE CR 18-0172 BLF
